DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 and 15-17 in the reply filed on 6/20/22 is acknowledged.   Claims 10-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/20/22.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “202” has been used to designate a number of substrates such as “a substrate 202, a soft substrate 202, a first substrate 202, a second substrate 202which is confusing (see paras. 0023-0026 of the specification).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed “at least one additional layer on an additional substrate“ (see claim 1, line 3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Abstract should have been revised to reflect method invention.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and  15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.    In this case, The claim(s) contains subject matter such as “creating at least one additional layer on an additional substrate”(claim 1, lines 3-11, claim 15, line 8-12, respectively., )  which was not described in the specification in such a way as to enable one skilled in the art to make and/or use the invention.   At best the specification discloses “a second substrate” see para. 0026 rather than “an additional substrate” as claimed. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The scope of the claims directed to “a method of fabricating of a wearable device” (see claim 1, line 1), however claim recites an associated “a laser cutter” (see claim 1, line 2 ).    Therefore, the preamble of the claim should be updated to:--" A method of fabricating a stretchable wearable electronic device operatively associated with a laser cutter comprising:“-- is suggested 
“a laser cutter” (claim 1, line 2) should be changed to:--“the laser cutter”—to reflect such change as suggested above.
It is also not known as to how “patterning a material affixed to a first substrate with a laser cutter to create a first layer” (see clam 1, line 2) appear to be “a first pattern layer”.  Appropriate correction is requested.
“whether or not “at least one additional layer on an additional substrate” (claim 1, line 3) as same as that material layer and a first substrate as previously cited in claim 1, line 2?.   Since the specification appears to disclose “a first substrate” 202 as same as “a second substrate” 202 (see para. 0026 of the specs).
“the force of adhesion” (claim 1, line 5) lacks proper antecedent basis.
“at least one of the first layer and the first substrate” (claim 1, line 6) appears to be incorrect, since there is only “the first layer and the first substrate “(see line 2 od claim 1).  It is suggested the phrase :“at least one of “ of claim 1, line 6  should be deleted, for claim clarity.
“at least one of “ (claim 4, line 1; claims 5-6, about line 2 ) should be deleted, since only a first substrate  being claimed  in line 2 of base claim 1.
“the modulus of elasticity” (claim 5, line 2) lacks proper antecedent basis.
“its “(claims 5-6, line 3) is unclear as to exactly what” its” referring to?  e.g., he first substrate or the additional substrate or both? 
Whether or not the recites “through contact adhesion” (claim 1, line 11) as same as that in claim 1, line 4.  If it is then the above should be updated to:--" through  the contact adhesion”--. 
“A method of fabricating a stretchable wearable electronic device comprising:” (claim 15, line 1) should be updated to:--" A method of fabricating a stretchable wearable electronic device operatively associated with a laser cutter for a wearable body of a user,  the method comprising:”—
The phrase:  “identifying a target region on a three-dimensional scan of a user's body for placement of the wearable electronic device” (claim 15, line 2-3) should be updated to:--" identifying a target region of the wearable body on a three-dimensional scan for placement of the wearable electronic device”-- , as so to reflect the changes as suggested above.
“using the origami model to construct a pattern;”(claim 15, line 5)  should be updated to:--“ constructing a pattern from the developed of the origami model;”--.
	“based on the pattern, cutting a material affixed to a first substrate with a laser cutter to create a first layer;”(claim 15, line 6-7) should be changed to:--" cutting a material affixed to a first substrate based on the pattern with a laser cutter to create a first layer;”--, for claim clarity. 
	“at least one additional layer “(claim 15, line 10) should be changed to: -- “the at least one additional layer” --.
Whether or not the recites “through contact adhesion” (claim 15, line 11) as same as that in claim 15, line 8.  If it is then the above should be updated to: --" through the contact adhesion” --. 
 	“the force of adhesion” (claim 16, line 2) lacks proper antecedent basis.
	“between at least one of the first layer” (claim 16, line 2) should be updated to: --“between the first layer” --, since this directly to only “a first layer” cited in line 7 of base claim 15.   Appropriate correction is requested.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt